DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term means or step or a term used as a substitute for means that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term means or step or the generic placeholder is modified by functional language, typically, but not always linked by the transition word for (e.g., means for) or another linking word or phrase, such as configured to or so that; and 
(C)	the term means or step or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word means (or step) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word means (or step) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word means (or step) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word means (or step) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 70-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 70 recites wherein the first driven gear, the second driven gear, and the third driven gear are coaxial with and adjacent to each other on the longitudinal axis in lines 11-12, but there is no written support for such a limitation.  This recitation requires:
(A) the first driven gear to be coaxial with and adjacent to the second driven gear and vice versa;
(B) the first driven gear to be coaxial with and adjacent to the third driven gear and vice versa; and
(C) the second driven gear to be coaxial with and adjacent to the third driven gear and vice versa.
There is no support for such a combination of features.  Indeed, this recitation seems to be a physical impossibility (see the indefiniteness rejection below).  
Claims 71-76 are rejected by virtue of their dependence from claim 70.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 70 recites wherein the first driven gear, the second driven gear, and the third driven gear are coaxial with and adjacent to each other on the longitudinal axis in lines 11-12, but it is not clear how three different gears can be coaxial with and adjacent to each other.  That is, it is not clear how:
(A) the first driven gear can be coaxial with and adjacent to the second driven gear and vice versa;
(B) the first driven gear can be coaxial with and adjacent to the third driven gear and vice versa; and
(C) the second driven gear can be coaxial with and adjacent to the third driven gear and vice versa.
In particular, the possible order for the coaxial and adjacent arrangements for the driven gears are:
(1) the first driven gear, the second driven gear, the third driven gear (note: the first and third gears are not adjacent to each other);
(2) the third driven gear, the second driven gear, the first driven gear (note: the first and third gears are not adjacent to each other);
(3) the second driven gear, the first driven gear, the third driven gear (note: the second and third gears are not adjacent to each other);
(4) the third driven gear, the first driven gear, the second driven gear (note: the second and third gears are not adjacent to each other);
(5) the second driven gear, the third driven gear, the first driven gear (note: the second and first gears are not adjacent to each other); and
(6) the first driven gear, the third driven gear, the second driven gear (note: the second and first gears are not adjacent to each other.
It would appear that this limitation is not physically possible since it would seem that there is one pair of driven gears that cannot be adjacent to each other.  This physical impossibility creates confusion as to the meaning of the recitation.  This confusion renders claim 70 indefinite.
Claims 71-76 are rejected by virtue of their dependence from claim 70.
Claim 74 recites the first set of discrete rotational increments in lines 1-2 and the second set of discrete rotational increments in line 2 in which there are insufficient antecedent bases for these limitations in the claim.  Also, it is not clear if the first set of discrete rotational increments in lines 1-2 and the second set of discrete rotational increments in line 2 are related to or a subset of a plurality of discrete rotational increments of claim 73, line 2.  The relationship among these three recitations should be made clear.

Allowable Subject Matter
Claims 57-59, 61-66, and 68-69 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to claim 57, the prior art does not teach or suggest a disposable elongated probe component having a first coaxial arrangement of an elongated tubular section and an elongated tissue cutting member, and having a coaxial arrangement of a first driven gear, a second driven gear, and a third driven gear, the third driven gear being coupled to the elongated tissue cutting member and configured to rotate or oscillate the elongated tissue cutting member; and a driver component having a second coaxial arrangement of a first drive gear, a second drive gear, and a third drive gear along with the other features of claim 57.
Claims 58-59 and 61-62 are allowable by virtue of their dependence from claim 57.
With respect to claim 63, the prior art does not teach or suggest the first driven gear and the second driven gear being arranged coaxially and adjacent each other on the longitudinal axis, the second driver unit having a second drive gear positioned adjacent the first drive gear along with the other features of claim 63.
Claims 64-66 and 68-69 are allowable by virtue of their dependence from claim 63.
Claims 70-74 and 76 are not rejected over the prior art.
With respect to claim 70, the prior art does not teach or suggest wherein the first driven gear, the second driven gear, and the third driven gear are coaxial with and adjacent to each other on the longitudinal axis along with the other features of claim 70.  Indeed, this recitation seems to be a physical impossibility.
Claims 71-74 and 76 are not rejected over the prior art by virtue of their dependence from claim 70.

Response to Arguments
The Applicant's arguments filed 7/25/2022 have been fully considered.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, that were necessitated by the claim amendments filed on 7/25/2022.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 7/25/2022, the previous claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 7/25/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791